While the negligence of the operator of the truck must not be imputed to the plaintiff it is elementary that the burden was upon him to prove that he was guilty of no negligence contributing to his injury. He does not even contend that he took any caution whatever for his own safety. He knew that he was about to cross a double line of car tracks upon which electric cars passed frequently. He not only did not look for an approaching car but failed to hear the one which was coming. By a slight turn of his head he could have observed the danger and, if he could not have warned the truck driver in time to enable him to avert the collision, it is clear that he could reasonably have done something which would have prevented the injury to himself. *Page 15 
The authorities are practically unanimous to the effect that, knowing he was approaching a place of danger, his failure to look and listen bars his recovery, provided that the use of his senses would have warned him of the danger in time to enable him, reasonably, to have done something which would have saved himself from injury. A passenger occupying such a position as did the plaintiff is excused from using his senses only when such use would have availed him nothing. See authorities cited infra.
What could the plaintiff have done to have avoided injury to himself? It was hardly the act of a prudent man familiar with the trucking of heavy blocks of granite to ride with one of his legs inserted in between two of such blocks in a position where a slight movement of either block toward his leg would crush it. Even assuming that he could not have warned the truck driver in time to avoid the collision, he would, had he looked, have known that a collision was most probable, if not inevitable, and the instinct of self-preservation would have caused him to extricate his leg from its dangerous position and thus prevent the injury of which he complains. He gave no attention to the warning when one of his companions close beside him shouted: "Stop. Stop." Plaintiff testified that he did not hear this warning because he was not listening.
Beach on Contributory Negligence, 3rd ed., § 115, contains a statement as follows: "Where a passenger has reason to apprehend danger he is not at liberty to leave the exercise of due care to the driver alone. . . . So it has been held that a failure to look and listen, on the part of one riding with his back to the driver, while approaching a well known railroad crossing at a fast trot, or to warn the driver, or to take any precaution whatsoever was contributory negligence barring recovery. In cases of this kind it is no less the duty of the passenger where he has the opportunity to do so than of the driver to learn of the danger and avoid it if possible."
In Pigeon v. Mass. Northeastern St. Ry. Co., *Page 16 230 Mass. 392, three of the plaintiffs were women who were seated on the front seat of a truck beside the operator. The truck, at the time it was started by the operator, was standing in a driveway. The front end of the truck was 12 feet from a car track at the end of the driveway. Until the truck started the view of the operator and the passengers was obscured by a house. The truck was started slowly and collided with a street car at the end of the driveway injuring the plaintiffs. While traveling a distance of twelve feet said plaintiffs and operator could have seen the car approaching. Held that the plaintiffs although passengers were guilty of contributory negligence as a matter of law for failure to observe the car and warn the operator of the truck. See alsoFredericks v. Chicago Rys. Co., 208 Ill. App. 172; Vanek v.Chicago City Ry. Co., 210 Ill. App. 148; Kirschbaum v.Philadelphia Rapid Transit Co., 73 Pa. Super. 536; Coby v.Q.O.  K.C.R. Co., 174 Mo. App. 648, 161 S.W. 290;Laudenberger v. Easton Transit Co., 261 Pa. St. 288, 104 A. 588; Dunlap v. Philadelphia Rapid Transit Co., 248 Pa. 130, 93 A. 873; Friedman v. United Rys. Co., 238 S.W. 1074;Milner's Adm. v. Evansville Rys. Co., 188 Ky. 14, 221 S.W. 207; Kirby v. Kansas City K.V.  W. Ry. Co., 106 Kan. 163, 186 P. 744; Hutchinson v. Sioux City Service Co.,230 N.W. 387. See Hermann v. R.I. Co., 36 R.I. 447 and Coughlin v.R.I. Co., 44 R.I. 64. See also note in 8 L.R.A. (N.S.) 671 and in L.R.A. 1915A. p. 765.
I assume that the majority do not intend to abandon the rule so firmly established and followed by other courts, and frequently recognized by this court, that a passenger cannot recover if his own negligence contributed to his injury. However, if it is a question of fact whether this plaintiff was negligent in failing to use his senses of sight and hearing and failing to withdraw his leg from between the blocks of stone when, if he had looked, he would have known that danger was imminent, what set of circumstances can be imagined which would be sufficient to warrant holding a passenger guilty of negligence as a matter of law? *Page 17 
The exception to the refusal to direct a verdict for the defendant should be sustained.
MURDOCK, J., concurs in the dissenting opinion of RATHBUN, J.